F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 31 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 01-1167
                                                    (D.C. No. 95-CR-334-Z)
    CLIFTON HENRY VERETTO, also                            (D. Colo.)
    known as Clifton Henry Deretto,

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before TACHA , Chief Judge, BALDOCK , Circuit Judge, and         BRORBY Senior
Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Clifton Henry Veretto was initially convicted of one count of

being a felon in possession of a firearm, and a fugitive from justice in possession

of a firearm. 18 U.S.C. §§ 922(g)(1), (2). He received a sentence of twenty-one

months’ imprisonment, followed by a period of supervised release of three years.

After Mr. Veretto had served his prison sentence, the government filed a petition

to revoke his supervised release based on five separate violations of its terms.

Mr. Veretto admitted to four of the violations in open court. The district court

revoked his supervised release, and sentenced him to a term of imprisonment of

twenty-four months. He now appeals, raising several procedural and substantive

challenges to the sentence awarded upon revocation.

      Mr. Veretto’s counsel has filed a brief pursuant to    Anders v. California ,

386 U.S. 738 (1967), and has moved for leave to withdraw as counsel.

Mr. Veretto has filed a response in which he raises three other issues relating to

his sentence and the revocation procedure. For the reasons set out below, we

grant counsel’s motion to withdraw and dismiss the appeal.     1




1
       Anders holds that if counsel finds a case to be wholly frivolous after
conscientious examination, he may so advise the court and request permission to
withdraw. Counsel must also submit to the court a brief referring to anything in
the record arguably supportive of the appeal. The brief is then served upon the
client, who may then raise any point he chooses, and this court thereafter
undertakes a complete examination of all proceedings and decides whether the
appeal is in fact frivolous. If it so finds, it may grant counsel’s request to
withdraw and dismiss the appeal.     Anders , 386 U.S. at 744.

                                           -2-
      Mr. Veretto’s original firearms conviction was a Class “C” felony.

Therefore, the maximum sentence the district court could award for a violation of

the terms of his supervised release was two years. 18 U.S.C. § 3583(e)(3).

      A Guideline policy statement suggests a sentence of six to twelve months

for a Grade “C” supervised release violation for a defendant who fits within

criminal history category IV. U.S. Sentencing Guidelines Manual § 7B1.4 (2000)

(revocation table). The district court determined, based on Mr. Veretto’s

repeated violations of the terms of supervised release, that an upward departure

from this range was required. It mistakenly believed, however, that it could

depart upward to a statutory maximum sentence of   six years. The district court

stated:

            I think the Court to protect the public might very well go up to
      as much as six years, but I’m not going to do that.

             ***

             [I]t’s been argued by [counsel] that [Mr. Veretto] has not had
      any violations of law, and for this reason I’m not going to go up to
      the six years.

             ***

            The Court will at this time order that there shall be an upward
      departure from the 12 months at the top of the range to a period –
      I’m just going to double that to a period of two years.

R., Vol. 2 at 27-28.



                                         -3-
       Despite its misconception about the statutory maximum sentence, the

district court awarded a sentence within the two-year statutory maximum. The

government concedes the legal error but argues it was harmless.

       We need not decide how this issue would be resolved if it had come to us

properly preserved in the district court. This issue was not preserved for review

and we can therefore review it only for plain error. Fed. R. Crim. P. 52(b).

Reversal is only warranted for plain error if there is “(1) an error; (2) that is plain

or obvious; [which] (3) affects substantial rights; and [(4)] seriously affect[s] the

fairness, integrity[,] or public reputation of judicial proceedings.”     United States

v. Hishaw , 235 F.3d 565, 574 (10th Cir. 2000),       cert. denied , 121 S. Ct. 2254

(2001).

       Mr. Veretto has failed to carry his burden of showing that the district court

committed plain error.    See United States v. Olano , 507 U.S. 725, 741 (1993)

(stating defendant has burden of showing plain error under Rule 52(b)). First,

the resulting sentence did not exceed the statutory maximum. Second, the district

court’s statements at sentencing make it quite clear it intended a substantial

upward departure from the top of the guideline range. The district court tied this

departure to the guideline amount, mathematically, by doubling the guideline

maximum. It did not explicitly tie the length of the sentence to an erroneous view

of the statutory maximum sentence.


                                              -4-
       Although the district court was mistaken about the law, Mr. Veretto has

failed to show that the error seriously affected the fairness or integrity of the

proceedings. Under these circumstances, no useful purpose could be served by

remanding his case to the district court for resentencing.    See United States v.

Fallin , 946 F.2d 57, 58 (8th Cir. 1991).

       The remaining issues raised here lack merit. In the     Anders brief, counsel

suggests that Mr. Veretto could argue he was misled into admitting his violations

of supervised release by an erroneous statement in the supervised release report.

The report stated that the maximum sentence he faced was three years, rather than

two. Mr. Veretto does not argue, however, that he would not have admitted to the

violations had he known that he only faced a two-year maximum sentence. Nor

does he deny committing the violations with which he was charged. He has failed

to show prejudice from the error.

       In Mr. Veretto’s response to the    Anders brief, he argues that the district

court denied him due process by failing to advise him in advance that it intended

to depart upward. Such an advisement is not required where the district court

departs upward from a Chapter 7 policy statement, however.        United States v.

Burdex , 100 F.3d 882, 885 (10th Cir. 1996).

       Mr. Veretto also argues that the district court failed to consider factors

relevant to the length of his sentence as required by 18 U.S.C. § 3583(e). A


                                             -5-
district court is not required to consider individually each of these factors prior to

issuing a sentence.   See Burdex , 100 F.3d at 886. We have reviewed the

sentencing transcript and conclude that the district court’s discussion of the

factors was sufficient to meet the statutory requirements, and that the district

court did not abuse its discretion in departing upwardly as it did.

       Finally, Mr. Veretto argues that the district court did not provide an

adequate statement of reasons for imposing its sentence, 18 U.S.C. § 3553(c), and

failed to adequately consider his need for educational or vocational training,

medical care, or other correctional treatment,    see id. § 3553(a)(2)(D). Our review

persuades us that the district court’s statement of reasons was adequate. The

district court explicitly encouraged Mr. Veretto to improve himself during his

time in prison by taking whatever seminars and courses would be helpful for him,

and indicated a willingness to sign an order requiring that Mr. Veretto receive

treatment for his back problems.     See R., Vol. 2 at 30; see also id. , Vol. 1, doc. 65

at 2 (sentencing minute order recommending that “defendant receive medical

treatment for his back, if any is necessary”).

       The appeal is DISMISSED. Counsel’s motion to withdraw is GRANTED.


                                                        Entered for the Court


                                                        Deanell Reece Tacha
                                                        Chief Judge

                                            -6-